Case 3:20-cv-01210-VLB Document 1-1 Filed 08/19/20 Page 1 of 2




                     Exhibit A
            Case 3:20-cv-01210-VLB Document 1-1 Filed 08/19/20 Page 2 of 2



                           STATE OF CONNECTICUT
               COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES




Paul J. West
COMPLAINANT                                                          CHRO Nos. 1910317
                                                                               2010039
v.                                                                             2010435

City of Hartford                                                     EEOC Nos. 16A-2019-00652
RESPONDENT                                                                      16A-2019-01631
                                                                                16A-2020-00840

                                        RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN.
STAT. § 46a-100 against the Respondent in the Superior Court for the judicial district in which the
discriminatory practice is alleged to have occurred, in which the Complainant resides or in which the
Respondent transacts business. If this action involves a state agency or official, it may be brought in the Superior
Court for the judicial district of Hartford.

A copy of any civil action brought in accordance with this release must be served on the Commission by email at
ROJ@ct.gov or by regular U.S. mail at 450 Columbus Blvd. – Suite 2, Hartford, CT 06103 at the same time all
other parties are served. Service by email is preferred. THE COMMISSION MUST BE SERVED
BECAUSE IT HAS A RIGHT TO INTERVENE IN ANY ACTION BASED ON A RELEASE
OF JURISDICTION PURSUANT TO CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and within
two years of the date of filing the complaint with the Commission unless circumstances tolling the
statute of limitations are present.



DATE:       May 22, 2020                           ______________________________
                                                   Tanya A. Hughes, Executive Director


cc: Norman A. Pattis, Esq., via email: npattis@pattisandsmith.com
    John P. Shea, Jr., Esq., via email: john.shea@jacksonlewis.com




.
